Citation Nr: 0829541	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2007.  A transcript of the hearing 
has been associated with the claim file.


FINDING OF FACT

PTSD is due to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.304, 3.304(f), 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from  
disease or injury incurred in or aggravated by service.  38  
U.S.C.A. § 1110 (West 2002).  Service connection  basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Further, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims based on PTSD, service connection requires medical 
evidence diagnosing the condition in accordance with VA  
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible  
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of  
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

The Board observes that the appellant did not engage in 
combat with the enemy.  His service personnel records do not 
show that he received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. §  
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App.  
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the appellant contends that he is entitled to service 
connection for PTSD.  More specifically, he argues that, 
while serving in Vietnam, one of his friends was killed by 
friendly fire and another committed suicide as he was trying 
to stop him from doing so.  

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment.  At the time of military discharge, his 
psychiatric examination was normal.

Post service VA treatment records dated from 2005 reflect  
that the appellant was seen for psychiatric problems.  In May 
2006 and again in August 2006 PTSD was diagnosed by a VA 
psychiatrist.  Therefore, the Board finds that the  record 
supports a current diagnosis of PTSD.

Next, the Board finds that the current diagnosis of PTSD is 
based on claimed stressors related to his military service.  
Significantly, in the May 2006 VA behavioral health note, the 
cited stressors were the veteran's experiences in Vietnam to 
include the suicide of his friend and another being killed by 
friendly fire.  The appellant complained that he has 
recurrent and intrusive recollections of these events along 
with symptoms of hypervigilance, sleep disturbance, and 
startle response.  Consistently, the veteran has reported the 
same stressors when seeking treatment for PTSD.  In providing 
the diagnoses of PTSD the VA examiners have noted the same 
stressors.  Therefore, the Board finds that the diagnosis of 
PTSD is based on an in-service stressor.  Specifically, the 
suicide of a friend and the death of another friend by 
friendly fire while serving in Vietnam.

Having determined that the appellant has a current diagnosis 
of PTSD based on an in-service stressor, the Board will 
consider whether there is credible supporting evidence that 
the claimed in-service stressors occurred.

The Court has held that the corroboration of every detail, 
including the veteran's participation in the claimed 
stressor, is not required.  See Suozzi v. Brown, 10Vet. App. 
307 (1997).  In this case the veteran has reported two 
experiences as stressors while serving in Vietnam: the 
suicide of a friend and the death of another by friendly 
fire.  At a Travel Board hearing of June 2007, in statements 
and during treatment, the veteran has stated that around 
February 1971 he came upon Sergeant R. who was drunk and had 
a gun pointed at his head and when he tried to stop him from 
killing himself, he pointed the gun at the veteran.  He 
continued to try to talk him out of it while the gun was 
being pointed at him.  In the end, the friend committed 
suicide.  As a second stressor the veteran alleges that 
around January 1971 he was told that one of his good friends, 
J.Q., in Vietnam was killed in the field by friendly fire and 
that he still does not know who did it.

The record shows that searches conducted under the cited 
names reveal that Sgt. R. died of a self-inflicted wound in 
November 1970 and that J.Q. died by enemy fire in November 
1970.  Both deaths happened in Vietnam.  While the dates of 
the claimed stressors do not match the results of the 
searches, the Board finds that the stressors have been 
corroborated.  Of note is that the veteran's DD-214 shows 
that his service in Vietnam was from May 1970 to April 1971.  
The records show that the claimed deaths occurred during the 
veteran's time in Vietnam.  Furthermore, the cited stressors 
happened within a month of each other, as the veteran had 
alleged and Sgt. R's death is attributed to a self inflicted 
wound.  While the cause of death of J.Q. is officially listed 
as enemy fire, the veteran has consistently stated that he 
was told that the death was due to friendly fire.  However, 
the fact that his friend was killed has been corroborated.  
As noted above, the corroboration of every detail is not 
required.  In this case, while the dates of the claimed 
stressors and the cause of death of one of the friends does 
not match official records, the Board finds that the claimed 
stressors have been sufficiently corroborated.  The deaths 
occurred and they happened within the veteran's service in 
Vietnam.  Therefore, the Board finds that this evidence 
establishes sufficient verification of his alleged stressful 
events during military service. 

Accordingly, in weighing the evidence of record, the Board  
concludes that service connection for PTSD is warranted in 
light of the medical diagnosis for PTSD based on in-service 
stressors and corroboration of the claimed stressors. 


ORDER

Service connection for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


